         Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Plaintiff,

        v.                                                  Case No. 3:18-cv-00783

WAL-MART STORES EAST, LP, D/B/A
WAL-MART DISTRIBUTION CENTER #6025,

                Defendant.


                BRIEF IN SUPPORT OF WALMART’S MOTION TO DISMISS


                                      INTRODUCTION

        EEOC’s complaint alleges the experience of one person’s request for a pregnancy

accommodation and the response she received from an unidentified Walmart Associate

(employee). EEOC seeks to expand Alyssa Gilliam’s experience into a class-wide claim, but

absent from EEOC’s complaint are any factual details that support a class claim, such as details

regarding whether Walmart’s decision was motivated by a common policy, who else was denied

a pregnancy accommodation, who else received an accommodation unrelated to pregnancy, and

whether those other people were similar to Ms. Gilliam in their ability or inability to work.

EEOC’s complaint includes no specific allegations establishing that it is plausible Ms. Gilliam’s

experience befell other pregnant Walmart associates, yet EEOC seeks class relief in this lawsuit.

        This case raises the issue of whether EEOC can seek class-wide discovery by merely

pleading a single-plaintiff case and alleging, in conclusory fashion, that other unidentified

individuals must have suffered the same fate as Ms. Gilliam and other unidentified similarly

situated individuals must have received favorable treatment. EEOC should not be permitted to

proceed with its class claim, because litigants who seek burdensome class discovery must first
QB\54708144.2
         Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 2 of 9



comply with the Rule 8 pleading standard announced in Ashcroft v. Iqbal, and the level of factual

specificity required under Iqbal rises with the complexity of the case. McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 887 (7th Cir. 2012).

        Because EEOC’s class allegations only feature threadbare recitals of the statutory

elements for Title VII and the Pregnancy Discrimination Act, its class claim fails under Iqbal and

must be dismissed.

                            RELEVANT FACTUAL ALLEGATIONS

A.      Alyssa Gilliam’s Employment.

        Alyssa Gilliam worked for Walmart’s Distribution Center #6025 in Menomonie,

Wisconsin. (Compl., ¶¶ 4, 12). 1 She became pregnant in April 2015 and thereafter developed

pregnancy-related lifting restrictions. Id. at ¶¶ 12- 13. EEOC claims that Ms. Gilliam advised

Walmart of her restrictions and asked whether the Company would offer her light duty or a

transfer to a less physically demanding job. Id. at ¶ 14.

        According to EEOC, an unidentified Walmart Associate denied Ms. Gilliam’s request,

telling her that light duty was only available to Associates on worker’s compensation. Id. at ¶¶

13-15. Ms. Gilliam thereafter took intermittent leave, transferred to a part-time job within

Walmart, and made additional requests for a chair, shorter work days, and additional breaks—all

of which Walmart allegedly denied. Id. at ¶¶ 16-18. When Ms. Gilliam tendered a doctor’s note

in November 2015 with a lifting restriction of five pounds, Walmart allegedly placed her on

FMLA two months before her delivery date. Id. at ¶ 19.

B.      EEOC’s Deficient Class Claim.

        The entirety of EEOC’s class allegations are contained in paragraphs 20 and 21 of the

complaint, which state as follows:

1
  Walmart cites the allegations in EEOC’s complaint only for the purposes of this motion to dismiss. Walmart
reserves the right to challenge these allegations at any time later in this proceeding.
                                                     2
QB\54708144.2
          Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 3 of 9



                        21.    Defendant denied requests for accommodations for
                 pregnancy-related medical restrictions made by other pregnant
                 workers at Distribution Center #6025, including requests for light
                 duty.

                       22.      Defendant accommodated non-pregnant employees
                 who were similar in their ability or inability to work. For example,
                 Defendant accommodated Distribution Center #6025 employees
                 who had restrictions due to work-related injuries by providing
                 them with light duty.

Id. at ¶¶ 20-21. In other words, the EEOC assumes—without any factual support—that: (1)

pregnant Associates at the Distribution Center other than Ms. Gilliam must have requested

similar accommodations for pregnancy-related restrictions, which were denied; and (2) Walmart

must have accommodated similarly-situated, non-pregnant Associates.

        On these threadbare allegations, which are no more than a restatement of the elements of

the claim, EEOC seeks relief for Ms. Gilliam and an entire class of unnamed individuals under

Title VII of the Civil Rights Act of 1964 (as amended by the Pregnancy Discrimination Act) and

the Civil Rights Act of 1991. 2 Id. at p. 1, ¶ 22. These allegations are insufficient for EEOC to

proceed with a class claim.

                                                ARGUMENT

I.      Especially With Class Claims, Minimum Pleading Standards Require More Than
        Restating the Legal Elements of a Claim.

        “[A] plaintiff’s obligation to provide the grounds of [her] entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must

contain allegations plausibly suggesting—not merely consistent with—an entitlement to relief.

Id. at 556. A claim only has facial plausibility when the plaintiff pleads “factual content that

2
 EEOC writes that Ms. Gilliam filed a charge of discrimination alleging violations of Title VII, as amended by the
Pregnancy Discrimination Act. Walmart asserts that EEOC failed to investigate and conciliate this charge
sufficiently—conditions precedent for filing this suit. Walmart preserves this argument and reserves the right to
address it later in the proceedings after conducting discovery into EEOC’s investigation and conciliation efforts.
                                                        3
QB\54708144.2
           Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 4 of 9



allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not shown—that the pleader is entitled to relief.” Id. at 679. "While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations." Id. 3

         The Seventh Circuit similarly holds that courts should “accept the well-pleaded facts in

the complaint as true, but legal conclusions and conclusory allegations merely reciting the

elements of the claim are not entitled to this presumption of truth.” McCauley v. City of Chicago,

671 F.3d 611, 616 (7th Cir. 2011). Thus, EEOC must do more than “merely parrot the statutory

language of the claims that [it is] pleading (something that anyone could do, regardless of what

may be prompting the lawsuit.)…” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

         In complex cases such as the class claims EEOC seeks to pursue, the Seventh Circuit has

“observed that under Iqbal and Twombly, ‘[t]he required level of factual specificity rises with the

complexity of the claim.’” McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 887 (7th Cir.

2012) (quoting McCauley, 671 F.3d at 616–17). As an illustration, in the equal protection and

Title VII disparate impact class action Adams v. City of Indianapolis, the Seventh Circuit

observed that in a “complex disparate-impact case like this one, we would expect to see some

factual content in the complaint tending to show that the City’s testing process, or some

3
  In Swierkiewicz v. Sorena, 554 U.S. 506 (2002), the Supreme Court earlier held that employment discrimination
complaints are governed by the same notice pleading rules as other complaints. Thus, the standards articulated in
Iqbal and Twombly apply to cases litigated under Title VII and other related employment discrimination statutes.
This is confirmed by the Supreme Court’s opinion in Iqbal. When addressing the scope of the Twombly holding, the
Supreme Court emphasized that Iqbal interprets Rule 8 for all civil lawsuits. In particular, the Court wrote that
although “Twombly determined the sufficiency of a complaint sounding in antitrust, the decision was based on our
interpretation and application of Rule 8 . . . That Rule in turn governs the pleading standard in all civil actions and
proceedings in the United States district courts. . . Our decision in Twombly expounded the pleading standard for all
civil actions . . . and it applies to antitrust and discrimination suits alike.” Iqbal, 556 U.S. at 684 (internal citations
omitted). Swierkiewicz is also distinguishable because it did not address class allegations—the claim EEOC seeks to
advance in this case.
                                                            4
QB\54708144.2
         Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 5 of 9



particular part of it, caused a relevant and statistically significant disparity between black and

white applicants for promotion.” 742 F.3d 720, 733 (7th Cir. 2014) (holding that plaintiff’s

complaint failed to state a plausible cause of action for disparate impact).

        A 2018 case from another District Court in the Seventh Circuit also illustrates the point.

In Watkins v. City of Chicago, the Northern District of Illinois found that plaintiff’s claim about

disparate treatment against multiple employees merely stated legal conclusions without the

“basics of the who, the what, and the how.” 2018 WL 2689537, at *9 (N.D. Ill. Jun. 5, 2018)

(emphasis in original). Specifically, the court observed that the plaintiff did “not say which

officials or what policies cause[d] the discrimination, how the discrimination operate[d] in

practice, or even give anecdotal examples of the alleged disparities (apart from [plaintiff’s] own

experience).” Id. In granting defendant’s Rule 12(b)(6) motion to dismiss, the court held the

allegations were not enough, “especially to support complex claims of institution-wide

intentional discrimination or disparate impact.” Id. (citing McReynolds, 694 F.3d at 887 and

McCauley, 671 F.3d at 616–17).

        Despite seeking a class-wide claim, EEOC alleges nothing beyond the basic elements of a

discrete PDA claim. Particularly, EEOC falls short by failing to allege that Walmart, as a matter

of policy or practice, accommodates non-pregnant Associates similar in their ability/inability to

work as pregnant Associates.

II.     EEOC’s Complaint Fails to Allege any Facts Supporting its Class Claim.

        In Young v. United Parcel Service, the Supreme Court stated that a successful claim

under the PDA requires the court to “determine whether the nature of the employer’s policy and

the way in which it burdens pregnant women [is such] that the employer has engaged in

intentional discrimination.” 135 S. Ct. 1338, 1344 (2015). To state a claim for intentional

discrimination, the Court announced:

                                                  5
QB\54708144.2
           Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 6 of 9



          [A] plaintiff alleging that the denial of an accommodation constituted disparate
          treatment under the Pregnancy Discrimination Act’s second clause may make out a
          prima facie case by showing, as in McDonnell Douglas that she belongs to the
          protected class, that she sought accommodation, that the employer did not
          accommodate her, and that the employer did accommodate others “similar in their
          ability or inability to work.”

Id. at 1354. EEOC must therefore prove that Walmart accommodates non-pregnant Associates

while denying accommodations to pregnant Associates that are similar in their ability/inability

to work. Id., at 1354-55 (emphasis added). Here, EEOC must support its allegations that a class

of pregnant employees have been harmed with specific facts, not just threadbare recitals of the

elements.

          The only allegations EEOC makes to support class treatment are that Walmart “denied

requests for pregnancy-related medical restrictions made by other pregnant workers at

Distribution Center #6025,” and that Walmart accommodated “Distribution Center #6025

employees who had restrictions due to work-related injuries by providing them with light duty.”

(Compl., ¶¶ 20–21). But these allegations are too conclusory. EEOC offers no specific factual

allegations that these non-pregnant Associates were similar in their ability/inability to work, such

as these Associates’ positions, job duties, essential job functions, the nature and duration of the

restrictions, and the light duty assignments or accommodations supposedly received by the

Associates. All these factual allegations are crucial to establishing a claim under the PDA.

          Nor does EEOC identify a Walmart policy denying light duty accommodations to

pregnant employees. EEOC cites no statistics showing that a significant number of pregnant

employees had their requests for accommodations denied, while Walmart granted the requests of

others.

          Like Watkins cited above, EEOC focuses only on Ms. Gilliam’s experience and the

statement of one unidentified Walmart Associate; EEOC completely fails to articulate “what


                                                 6
QB\54708144.2
          Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 7 of 9



policies cause the discrimination, how the discrimination operates in practice, or even give

anecdotal examples of the alleged disparities.” Watkins, 2018 WL 2689537, at *9. Moreover,

absent this information, the Court cannot even begin the Twombly/Iqbal assessment on whether a

reasonable inference exists that the employees who Walmart supposedly accommodated were

similar in their ability/inability to putative class members.

         Courts routinely dismiss pleadings in multi-plaintiff actions that merely recite the

statutory elements without any factual support. See, e.g., Nicholas v. CMRE Fin. Servs., Inc., No.

08-4857, 2009 WL 1652275, at *2, *4 (D.N.J. June 11, 2009) (finding that “[a]fter Twombly,

courts in this circuit have found that class allegations must also comply with Rule 8(a) in order to

proceed to class discovery” and granting a motion to dismiss where the plaintiff’s complaint

“limit[ed] itself to the language of the statutes and fail[ed] to provide any facts specific” to the

plaintiff); Pazda v. Blast Fitness Grp. Pers. Training, LLC., No. 13-CV-00326, 2013 WL

4659688, at *3 (N.D. Ill. Aug. 29, 2013) (citing Twombly and Iqbal and holding that plaintiff’s

class allegations failed to comply with the Rule 8 notice pleading standard, because “[a]lthough

Plaintiff need only allege basic facts evidencing a plausible claim for relief under the FLSA,

what facts Plaintiff presents in the Complaint ‘are actually legal conclusions or elements of the

cause of action, which may be disregarded on a motion to dismiss.’”); Kwan Bom Cho v. GCR

Corp., No. 12 C 4562, 2013 WL 675066, at *2 (N.D. Ill. Feb. 22, 2013) (dismissing claim and

observing that “plaintiffs must do more than ‘merely parrot the statutory language of the claims

that they are pleading (something that anyone could do, regardless of what may be prompting the

lawsuit)’; they must “provid[e] some specific facts to ground those legal claims.”).

         Walmart asks this Court to find, consistent with the above, that EEOC cannot proceed to

burdensome class discovery by pleading only the statutory elements with respect to the class

claim.

                                                  7
QB\54708144.2
         Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 8 of 9



III.    EEOC’s Complaint Thwarts the Practical Concerns Raised by the Supreme Court
        in Twombly and Iqbal.

        The important practical significance of the minimum pleading standard came under

discussion in Twombly and Iqbal, with both opinions expressing concern for discovery burdens

and the potential for abuse by litigants. In Twombly, the Court held that “something beyond the

mere possibility of loss causation must be alleged, lest a plaintiff with ‘a largely groundless

claim’ be allowed to ‘take up the time of a number of other people, with the right to do so

representing an in terrorem increment of the settlement value.’” Twombly, 550 U.S. at 557-558.

In Iqbal, the Court emphasized that “[i]t is no answer to say that a claim just shy of a plausible

entitlement to relief can, if groundless, be weeded out early in the discovery process through

careful case management given the common lament that the success of judicial supervision in

checking discovery abuse has been on the modest side.” Iqbal, 556 U.S. at 685.

        EEOC’s class-wide lawsuit is a potentially massive factual controversy with the twin ills

of costly and protracted discovery. EEOC’s complaint would at the least call for discovery into

the employment, medical situation, leave records, and insurance claims of both the putative

claimants and multiple suspected comparables not parties to this case. Walmart would become

vulnerable to a myriad of requests for information, documents, and ESI on each of these issues

and with respect to each claimant and suspected non-pregnant comparable.

        The same goes for third party discovery: the bevy of subpoenas issued to multiple health

care provides, insurance carriers, third party employers, and for worker’s compensation and

injury records. These third party subpoenas are followed promptly by the disruption on

Walmart’s retail operation of having multiple management associates hauled into depositions. As

feared in Twombly, discovery in this case will surely “take up the time of a number of other

people.” 550 U.S. at 558.


                                                8
QB\54708144.2
         Case: 3:18-cv-00783-bbc Document #: 9 Filed: 11/20/18 Page 9 of 9



        Having raised the prospect of this expansive discovery with its complaint, EEOC must

articulate why its allegation that Walmart discriminated against multiple pregnant employees has

its basis in more than a hunch.

                                       CONCLUSION

        Granting Walmart’s motion would force EEOC to plead its class claims with more

specificity—something the Agency should be able to do if it sufficiently investigated the

underlying charge— and justify its request for access to expansive discovery. Iqbal and Twombly

both demand this to prevent underdeveloped, listless claims from advancing to discovery where

they will monopolize the time of the parties and the Court. For these reasons and those detailed

above, Walmart asks the Court to dismiss EEOC’s complaint.

                                            Respectfully submitted,

                                            WAL-MART STORES EAST, LP

                                             /s/ William A. Walden
                                             One of its attorneys

                                             Susan M. Zoeller
                                             QUARLES & BRADY LLP
                                             135 North Pennsylvania Street
                                             Indianapolis, IN 46204
                                             317.957.5000
                                             susan.zoeller@quarles.com

                                             Christopher L. Nickels (Wis. No. 1083481)
                                             QUARLES & BRADY LLP
                                             411 East Wisconsin Avenue, Suite 2350
                                             Milwaukee, WI 53202-4426
                                             414.277.5000
                                             christopher.nickels@quarles.com

                                             William A. Walden
                                             QUARLES & BRADY LLP
                                             300 North LaSalle Street, Suite 4000
                                             Chicago, IL 60654
                                             312.715.5111
                                             william.walden@quarles.com

                                               9
QB\54708144.2
